FOR PUBLICATION
                                                                Oct 07 2014, 9:00 am


ATTORNEY FOR APPELLANT:

HOLLIS A. BRUCE III
Austin & Bruce, LLC
Corydon, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE PATERNITY OF:                          )
J.G. (Minor Child),                              )
                                                 )
H.G.,                                            )
                                                 )
        Appellant-Petitioner,                    )
                                                 )
               vs.                               )      No. 13A01-1403-JP-141
                                                 )
T.C. III,                                        )
                                                 )
        Appellee-Respondent.                     )


                     APPEAL FROM THE CRAWFORD CIRCUIT COURT
                         The Honorable John T. Evans, Special Judge
                               Cause No. 13C01-0808-JP-13



                                      October 7, 2014

                                OPINION–FOR PUBLICATION

BAKER, Judge
          H.G. (Mother) appeals the trial court’s order granting the request of T.C. III

(Father) to modify the parties’ child custody and child support orders. Mother argues that

the trial court lacked subject matter jurisdiction and that it abused its discretion in

modifying the existing custody order.       We find that by entering into an agreement

regarding child custody and visitation as part of the paternity proceeding, Mother

stipulated to the jurisdiction of the trial court over those issues. Further, finding no error

in the trial court’s decision to modify the order and award custody to Father, we affirm.

                                          FACTS

          J.G. was born to Mother and Father on September 29, 2005, in Louisville,

Kentucky. Following J.G.’s birth, Mother and J.G. moved around the country multiple

times, to multiple states, periodically returning to Indiana.       Father and his mother

(Grandmother) live in Crawford County, Indiana.

          In August 2008, Mother filed a request for food stamps through the State of

Kansas. As part of that process, Mother was required to request child support from

Father. The State of Kansas forwarded the request to the Crawford County prosecutor

pursuant to the Uniform Interstate Family Support Act (UIFSA) 1. The Crawford County

prosecutor opened a paternity cause, requesting that the matter be set for issues of

custody, parenting time, and child support.

          On January 22, 2009, the trial court entered an order establishing Father’s

paternity and ordering that he pay child support in the amount of $53 per week. The trial

1
    Ind. Code § 31-18-7-1 et seq.
                                              2
court also ordered, pursuant to an agreement reached by Mother and Father, that Mother

would have custody of J.G. and Father would have parenting time and telephone contact

with J.G. pursuant to an agreed-upon schedule. At the time the order was entered,

Mother and J.G. had relocated to Ohio. At some point in 2010, they again relocated to

Kansas.

       Father was able to exercise parenting time sporadically from 2010 through 2012.

J.G. spent all of summer 2012 with Father. Mother agreed to relocate to Indiana. Father

and Grandmother enrolled J.G. in school in Marengo, where she attended for the first

semester of the 2012-13 school year. Mother relocated to Indiana in November 2012 and

moved into a boarding house.

       At some point, Mother decided to relocate J.G. to Nevada, though she did not

share her intention with Father or Grandmother. During winter break, Mother moved

J.G. to Las Vegas without informing Father. He learned of J.G.’s absence when the

school called after she failed to report for classes at the start of the new semester. At

first, Mother claimed that J.G. was absent from school because she was sick, but

eventually Father and Grandmother learned that Mother had moved J.G. to Nevada.

       Immediately upon learning what had happened, Father filed a pro se minute entry

with the trial court. Among other things, Father’s entry stated as follows:

           “I am requesting a hearing for change of custody as soon as
            possible due to the neglect of [Mother], in not returning her to
            school after the holidays.”



                                             3
           “[Mother] brought [J.G.] to me at the end of May [2012] and did
            not return until November. During that time [Mother] stayed in
            Kansas, Alabama, and back to Kansas, not calling more than once
            or twice a month.”

           “After Christmas, [Mother] got to have [J.G.] for visitation and
            [was] supposed to return on the 2nd of January so she could go to
            school on the 3rd. [J.G.] was not returned and did not go to
            school. We called to find out why not and [Mother] said she was
            too sick to go.”

           “No one has heard from [Mother] since.”

Appellant’s App. p. 26-29.

      After Father filed his minute entry, a great deal of litigation ensued, most of

which—including the court’s orders—are omitted from the Appellant’s Appendix. At

some point, the trial court ordered Mother to bring J.G. with her to the next hearing. The

trial court also appointed a Guardian ad Litem (GAL) for J.G. A number of pleadings

were filed by both parties in the interim, none of which are included in the appendix on

appeal.

      On April 24, 2013, the trial court held a hearing at which attorneys only were

present. The order entered following that hearing is not included in the appendix, but the

Chronological Case Summary indicates that the next hearing would be “for Court to

determine punishment.” Appellant’s App. p. 4. The trial court eventually set a hearing

on May 2, 2013, “for [Mother] to answer why she should not be held in contempt.” Id.

Following that hearing, the trial court entered an order—not included in the appendix—

evidently finding Mother in contempt. We glean from the transcript that at some point,

the trial court found that Mother’s move to Nevada with J.G. was inappropriate and that
                                            4
she was in contempt of court for failing to return the child to Indiana and for interfering

with Father’s parenting time. Tr. p. 15-17. The trial court also awarded temporary

custody to Father. Id. The trial court imposed a ninety-day sentence as a result of the

contempt, but later vacated that punishment.

       On December 10 and 11, 2013, the trial court held an evidentiary hearing on

Father’s request to modify custody. Father, Mother, the GAL, and a number of other

witnesses testified. Father asked that the trial court award him custody of J.G., Mother

asked that the custody arrangement be left in place, and the GAL recommended that

Father be given custody of the child. On December 16, 2013, the trial court granted

Father’s request, holding, in pertinent part, as follows:

          2. There has been a substantial change in one (1) or more factors
          this Court may consider under IC 31-17-2-8. Modification is in the
          best interest of the child. It is in the child’s best interest that Father
          have sole legal and physical custody. Therefore this Court grants
          Father’s motion to modify custody and grants Father [] sole legal
          and physical custody of [J.G.].

                                             ***

          4. Mother’s parenting time is temporarily restricted based upon:

              a)   Mother’s moving the child from Indiana to Nevada without
                   telling Father that they were leaving or notifying him where
                   they had gone; and,

              b)   Mother’s failure to return the child to Indiana contrary to
                   this Court’s orders.

          Mother’s Christmas 2013 and Spring Break 2014 parenting times
          shall occur in the Indiana and Northern Kentucky area. Mother shall
          not remove the child from said area during such times. . . .


                                               5
          Mother’s 2014 Summer parenting time, and all parenting time
          thereafter, may occur elsewhere including at her residence in
          Nevada.

                                           ***

          7. Mother shall pay child support for the benefit of [J.G.], to Father
          . . . in the amount of $33 per week. . . .

          8. Mother is determined to have been in contempt of this Court’s
          orders concerning Father’s parenting time. Mother’s contempt is
          now moot as a result of this Court’s October 29, 2013, Order After
          Hearing and the make-up parenting time Father has exercised since
          taking the child into his possession.

          9. Mother has purged herself of her previously determined
          contempt for failure to appear in Court with the child. Mother’s jail
          sentence for contempt is vacated.

Appellant’s App. p. 8-11. Mother now appeals.

                            DISCUSSION AND DECISION

                              I. Subject Matter Jurisdiction

      First, Mother argues that the trial court lacked subject matter jurisdiction over this

cause. Subject matter jurisdiction refers to “the power of a court to hear and determine

cases of a general class to which the proceedings then before the court belong.” Marriage

of Thomas v. Smith, 794 N.E.2d 500, 503 (Ind. Ct. App. 2003). A judgment that is

entered by a court lacking subject matter jurisdiction is void and may be attacked at any

time. Id. Our Supreme Court has held that “[r]esolution of the subject matter jurisdiction

issue involves determining whether the claim advanced falls within the general scope of

authority conferred upon the court by the constitution or statute.” Williams v. Williams,

555 N.E.2d 142, 144-45 (Ind. 1990).

                                            6
       This cause was originally opened up as a paternity cause pursuant to the UIFSA.

The UIFSA primarily governs proceedings regarding spousal support, child support, and

paternity. Ind. Code § 31-18-3-1. The section on UIFSA jurisdiction states as follows:

“Nothing in this chapter shall be construed to confer jurisdiction on the court to

determine issues of custody, parenting time, or the surname of a child. However, the

parties may stipulate to the jurisdiction of the court with regard to custody, parenting

time, or the surname of a child.” I.C. § 31-18-3-1.

       Mother argues that because there was never an explicit stipulation that the trial

court would have jurisdiction over anything other than paternity and child support, the

trial court lacked subject matter jurisdiction to consider those matters. We cannot agree.

In addition to the trial court’s order regarding paternity and child support, it entered a

visitation order. The visitation order states that the parties had entered into an agreement

regarding custody and parenting time and placed it on the record, and the trial court then

approved the agreement and incorporated it into an order. Appellant’s App. p. 23-25.

       By entering into an agreement regarding custody and visitation, placing it on the

record in the paternity proceeding, and having the trial court approve the agreement and

incorporate it into an order in the paternity proceeding, the parties implicitly stipulated to

the trial court’s subject matter jurisdiction regarding visitation and custody under the

UIFSA. That stipulation had full force and effect throughout the continuing litigation of

those same issues over the years. Therefore, we decline to reverse on this basis.



                                              7
                                   II. Modification of Child Custody

          Next, Mother argues that the trial court erred by modifying the existing order

regarding child custody.2 We review “custody modifications for abuse of discretion with

a preference for granting latitude and deference to our trial judges in family law matters.”

K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009). A trial court may modify a child

custody order upon a showing that modification is in the child’s best interests and that

there has been a substantial change in the relevant factors. Ind. Code § 35-14-13-6. The

trial court shall consider all relevant factors, including:

               (1) The age and sex of the child.

               (2) The wishes of the child’s parents.

               (3) The wishes of the child, with more consideration given to the
                   child’s wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                   (A)     the child’s parents;
                   (B)     the child’s siblings; and
                   (C)     any other person who may significantly affect the child’s
                           best interest.

               (5) The child’s adjustment to home, school, and community.

               (6) The mental and physical health of all individuals involved.

               (7) Evidence of a pattern of domestic or family violence by either
                   parent.

               (8) Evidence that the child has been cared for by a de facto
                  custodian, and if the evidence is sufficient, the court shall
                  consider the factors described in section 2.5(b) of this chapter.


2
    Mother does not appeal anything in the order related to her parenting time or child support obligation.
                                                       8
I.C. § 31-14-13-2.

       Here, the record reveals that Mother has a history of transience. Over the years,

she and J.G. have had countless residences, in multiple states, with many different

roommates. She and J.G. were even homeless for a period of time. Mother also has an

unstable employment history, and at the time of the hearings herein, was unemployed and

had been for some time. When Mother brought J.G. to Father’s care in the summer of

2012, J.G. had ringworm in multiple places and was covered with bedbug bites over her

whole body. In the summer of 2012, when J.G. was living with Father, Mother agreed to

relocate to Indiana and asked that J.G. be enrolled in school in Indiana. Then, during

winter break, Mother relocated J.G. out of state without informing Father, lied to him

about J.G.’s absence from school, and prevented Father from having further contact with

J.G. at that time.

       Father, on the other hand, has stable employment. While his hours as a truck

driver cause him to have long working days, he is always home in the evenings and has a

good support system in place, including his wife and Grandmother, to help care for J.G.

The GAL testified that J.G. was very happy at school in Indiana, achieved good grades,

and was not having any trouble in school. Tr. p. 135. The GAL also testified that J.G.

was “really close” to Father and had “genuine” affection for both Father and his wife. Id.

at 136. The GAL further testified that Father’s home is appropriate and J.G. has her own

bedroom with appropriate clothing and maintains good hygiene in Father’s care. The



                                            9
GAL concluded that the stability offered by Father was preferable for J.G. to the

instability she experienced with Mother.3

        Mother makes much of the fact that Father did not file a motion opposing the

relocation pursuant to Indiana Code section 31-17-2.2-1(b). Filing such a motion would

have been impossible, however, given that Mother did not notify Father or the trial court

before the relocation as required by subsection (a) of that statute. Furthermore, we note

that the statute contemplates that modification may be warranted when a relocation

occurs. I.C. § 31-17-2.2-1(b). Modification is no less warranted when, as here, the

relocating parent violates the statute by failing to provide the requisite notice of the

move.

        We find that the evidence in its totality supports the trial court’s conclusions that

modification was in J.G.’s best interests and that there had been a substantial change in

one or more of the above factors. See In re Paternity of M.P.M.W., 908 N.E.2d 1205,

1208-09 (Ind. Ct. App. 2009) (finding that modification to award father custody was

appropriate where, among other things, mother had absconded with the child to another

state and deprived father and child of their relationship). Over time, Mother’s continued

transience and lack of stable income caused a substantial change affecting Father’s

wishes, J.G.’s mental and physical health and well-being, and J.G.’s best interests.

Likewise, Mother’s actions that deprived Father of his relationship with J.G. constituted a

3
  Mother argues that the GAL’s report was inadmissible hearsay. The report, however, was never offered
or admitted into evidence as an exhibit. Instead, the GAL testified. At points during the GAL’s
testimony, Mother objected based on hearsay, and the trial court sustained those objections. We need not
consider whether the report itself was hearsay, inasmuch as it was not admitted into evidence.
                                                  10
substantial change affecting the above factors. Therefore, we do not find that the trial

court erred in modifying the existing custody order.

      The judgment of the trial court is affirmed.

KIRSCH, J., and ROBB, J., concur.




                                            11